Citation Nr: 0422525	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

3.  Entitlement to a disability rating in excess of 40 
percent for chronic low back muscular strain, degenerative 
disc disease, lumbar nerve root irritation, and status post 
sacroiliac injury with traumatic sacralization of the 5th 
lumbar vertebra.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

The motion to advance this case on the Board's docket was 
received in July 2004 and granted in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In an informal presentation to the Board, dated in July 2004, 
the representative claimed service connection for 
degenerative joint disease of the thoracic spine.  This claim 
has not been developed for appellate consideration by the 
Board.  Absent a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Therefore, the 
claim for service connection for degenerative joint disease 
of the thoracic spine is referred to the RO for appropriate 
disposition.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  

The Board's review of the record discloses that the RO denied 
service connection for the post surgical residuals of a tear 
of the medial meniscus of the left knee, in May 1953.  The 
veteran did not appeal in a timely manner.  Decisions of the 
RO which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002).  VCAA does not automatically reopen final 
claims.  38 U.S.C. § 5103A(f) (West 2002).  However, in 
compliance with VCAA, the veteran should be told what he must 
submit to reopen the claim.  

A copy of the veteran's June 1979 Social Security 
Administration (SSA) disability award letter is of record.  
The Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  In 
compliance with case and statute law, the RO should obtain a 
copy of the veteran's SSA medical records.  

Effective September 26, 2003, back disabilities will be rated 
under the new criteria.  The new rating criteria must be 
applied as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Review of the 
record discloses that the RO has not considered the claim 
under the new criteria, nor has it notified the veteran of 
the new criteria or what he must show to meet the new 
criteria.  Consequently, the evaluation of the service-
connected back disability must be returned to the RO for 
consideration of the new criteria and notification of the 
veteran.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  
a.  The veteran should be notified 
as to what evidence he must submit for a 
higher evaluation under the new rating 
criteria.  
b.  The veteran should be told what 
he must submit to reopen his claim for 
service connection for a knee disability.  

2.  The RO should obtain a complete copy 
of the veteran's SSA medical records and 
associate them with the claims folder.  

3.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the statement of 
the case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




